Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 5-6 are added as new claims; Claims 1-6 remain for examination, wherein claim 1 is an independent claim. It is acknowledged of the receipt of the copy of  “the translation of foreign priority document”.

Previous rejection and objections
Previous rejection of claims 1-4 under 35 U.S.C. 103(a) as being unpatentable over Yano et al (US-PG-pub 2019/0296369 A1, filling date 05/22/2017, corresponding to US 10,763,517 B2, thereafter PG’369) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 06/29/2022 and the translation of foreign priority document.
In view of the Applicant’s amendment and reconsideration, a new ground rejection is listed as following:

Allowance Subject matter
Claim 6 includes allowable subject matter.  
Claim 6 is still objected to as depending from rejected independent claim(s), but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims since it is noted that the recorded prior art(s) does not specify the claimed irregularities related to deep drawing as claimed in the instant claim. 
Notes: this claim is still rejected on the ground of nonstatutory obviousness type double patenting as stated in the following, which can be overcome by proper “Terminal disclaimer”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tomohiro Ishii et al (JP 2015124419 A, thereafter JP’419).
JP’419 is applied to the instant claims 1-4 for the same reason as stated in the previous office action dated 4/1/2022.
Regarding the newly added claim 5, JP’419 not only teaches the similar claimed alloy composition, but also teaches welding having weld affect zone without cracking (par.[0011]-[0013] of JP’419). The claimed feature as claimed in the instant claim fully depend on the alloy composition and manufacturing process. Since JP’419 teaches the similar alloy manufactured by the same welding process, therefore, the claimed features in the instant claim would be highly expected for the steel of JP’419. MPEP 2112 01 and 2145 II.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-6 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-5 of copending application No. 16/325,577 (updated as US 11,261,512 B2).  
Claims 1-5 of copending application No. 16/325,577 (updated as US 11,261,512 B2) is applied to the instant claims 1-4 for the same reason as stated in the previous office action dated 4/1/2022.
Regarding the newly added claims 5-6, the claimed cracking feature in welding zone (cl.5) and irregularities after deep drawing (cl.6) are recognized as material properties related to the alloy composition and microstructures. Claims 1-5 of copending application No. 16/325,577 (updated as US 11,261,512 B2) teaches the similar alloy composition for the same ferritic stainless steel as claimed in the instant invention. The claimed properties, for example the cracking feature in welding zone (cl.5) and irregularities after deep drawing (cl.6) would be highly expected for the ferrite stainless steel of Claims 1-5 of copending application No. 16/325,577 (updated as US 11,261,512 B2). MPEP 2112 01 and 2145 II.
Note: US-PG-pub 2002/0007876 A1 is recorded as a reference only.
Response to Arguments
Applicant’s arguments to the art rejection to Claims 1-5 have been considered but they are not persuasive. Regarding the arguments related to the amended features as claimed in the instant claims, the Examiner’s position has been stated as above.
The Applicant’s arguments have been summarized in the following:
JP’419 failure to teach the claimed formulae (1)-(3) as recited in the instant claims 1-2, which related to the excellent weld shape and corrosion resistance of the steel. 
In response, 
Regarding the argument above, it is noted that there is only alloy composition has been claimed in the instant claims and there is no property related limitations in the instant claims 1-4. Since all of the alloy composition ranges disclosed by JP’419 overlap the claimed alloy composition as claimed in the instant claims, which creates a prima facie case of obviousness. MPEP 2144 05 I. Furthermore, the selection of the proportions of Ti, Nb, V, Co, and B from JP’419 in order to meet the claimed equation would appear to require no more than routine investigation by those ordinary skilled in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734